EXHIBIT 10

NAVISTAR INTERNATIONAL CORPORATION

AND CONSOLIDATED SUBSIDIARIES

 

 

MATERIAL CONTRACTS

The following documents of Navistar International Corporation, its principal
subsidiary Navistar, Inc. and its indirect subsidiary Navistar Financial
Corporation are incorporated herein by reference.

 

Exhibit


10.110

   Amendment No. 9 to the Pooling and Servicing Agreement, dated July 31, 2010,
among Navistar Financial Securities Corporation, Navistar Financial Corporation
and The Bank of New York Mellon, a New York banking corporation, as Master Trust
Trustee. Filed as Exhibit 10.1 to Form 8-K dated and filed August 3, 2010.
Commission File No. 001-09618 Exhibit


10.111

   Second Amendment dated August 4, 2010 to the Note Purchase Agreement among
Navistar Financial Securities Corporation, as Seller, NFC, as Servicer, Kitty
Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding LLC, as
a Conduit Purchaser, The Bank of Nova Scotia, as a Managing Agent and a
Committed Purchaser, and Bank of America, National Association, as a Managing
Agent. Filed as Exhibit 10.1 to Form 8-K dated and filed August 5, 2010.
Commission File No. 001-09618

The following documents of Navistar International Corporation and its indirect
subsidiary Navistar Financial Corporation are filed herewith:

 

Exhibit


10.112*

   Nominating and Governance Committee and Board of Directors approval of
changes to non-employee director compensation. Exhibit


10.113

   First Amendment dated as of June 21, 2010 to the Note Purchase Agreement
among Navistar Financial Securities Corporation, as Seller, NFC, as Servicer,
Kitty Hawk Funding Corporation, as a Conduit Purchaser, Liberty Street Funding
LLC, as a Conduit Purchaser, The Bank of Nova Scotia, as a Managing Agent and a
Committed Purchaser, and Bank of America, National Association, as a Managing
Agent. Exhibit


10.114

   First Amendment, dated June 28, 2010, to Amended and Restated Credit
Agreement, by and among Navistar Financial Corporation, a Delaware corporation,
Navistar Financial, S.A. DE C.V., Sociedad Financiera De Objeto Multiple,
Entidad No Regulada, a Mexican corporation, as borrowers, the lenders party
thereto, JPMorgan Chase Bank, N.A., as administrative agent, Bank of America,
N.A., as syndication agent, and The Bank of Nova Scotia, as documentation agent.

 

* Indicates a management contract or compensatory plan or arrangement required
to be filed or incorporated by reference as an exhibit to this report.

 

E-1